Citation Nr: 1122833	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge in February 2007.  A copy of the hearing transcript has been associated with the claims file.

In March 2009 and February 2010, the Board remanded the issue on appeal to the RO for additional evidentiary development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from December 15, 1990, to April 25, 1991.  

2.  The Veteran was diagnosed with Parkinson's disease in May 2003, which was several years after his service separation; his present neurological symptomatology has been attributed to his Parkinson's disease.  

3.  The weight of the competent evidence demonstrates that the Veteran's Parkinson's disease was not manifested during service and is less likely than not related to his active duty service, to include environmental exposures during his service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSION OF LAW

The Veteran does not have a neurologic disorder manifested by Parkinson's disease due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the Veteran was sent a letter in March 2006 informing him of what type of information and evidence was needed to establish a disability rating and effective date.  The claim was then readjudicated, most recently in a May 2010 supplemental statement of the case (SSOC), after fully compliant notice was issued.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2007 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations to determine whether his Parkinson's disease is related to his active service.  Additionally, the Board obtained a medical opinion from the Veterans Health Administration, pursuant to 38 C.F.R. § 20.901.  As discussed below, the medical opinions are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the February 2010 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination, to include a physical examination, to determine the whether his Parkinson's disease may be related to his service.  This was accomplished in April 2010.  Although the Board subsequently determined that the April 2010 VA examination was inadequate to decide the issue, such determination was based on the evidentiary record as a whole, which contains conflicting evidence, and the complexity of the medical issues raised in the case.  Therefore, the Board finds that there was substantial compliance with the Board's February 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for Parkinson's' disease (PD).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, service connection may be granted on a presumptive basis for nine infectious diseases manifested in Persian Gulf veterans and those who served in Afghanistan on or after September 19, 2001.  75 Fed. Reg. 59,968.  These diseases consist of the following: Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  The disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service, except that malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  Also, there is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  75 Fed. Reg. 59,968, 75 Fed. Reg. 61,356, to be codified at 38 C.F.R. § 3.317((c)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and probative weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In determining probative weight, an opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the present case, the Veteran has presented two alternative theories of entitlement in support of his claim.  

First, he contends that his PD manifested during service, as reflected by his service treatment records (STRs) showing complaints such as neck pain.  Second, he contends that his PD was caused by environmental exposures, such as sarin gas and oil smoke, during his service in the Southwest Asia theater of operations during the Persian Gulf War.  

Although related, the Board will address each theory of entitlement separately, for sake of clarity.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (the Board must adjudicate all theories of entitlement reasonably raised by the record).

A.  Onset During Service

With regard to his first theory of entitlement, the Veteran's attorney wrote in a June 2010 statement that the Veteran experienced such symptoms as muscle stiffness during service.  These symptoms, according to the attorney, at least as likely as not represent an early manifestation of the Veteran's PD.  However, the Board finds that the weight of the evidence is against this theory of entitlement.  

Consistent with the attorney's statement, the Veteran's STRs contain several treatment records showing complaints of pain.  For instance, he was treated for chest wall pain in May 1989, without symptoms of numbness or tingling in the extremities.  In June 1992, he was treated for complaints of neck pain after a "pop[p]ed neck."  Also, he was prescribed indocin and Robaxin in March 1992 for complaints related to trapezius muscle strain.  He was again prescribed Indocin in June 1992 for "somatic dysfunction."  

The post-service medical evidence includes private hospital records from May 2003 showing that the Veteran was treated for symptoms diagnosed as Parkinson's disease, with some worsening.

The Board notes that neither the STRs nor the post-service medical records indicate that the Veteran's symptoms shown during service were an early manifestation of PD.  

In connection with his claim, the Veteran underwent a VA examination in June 2009.  The VA examiner reviewed the pertinent medical history, including the Veteran's assertions of symptoms during service.  The VA examiner concluded that there was no evidence, including the Veteran's own account, of PD symptoms during service.  The same VA examiner reviewed the matter again in April 2010, and again concluded the Veteran's "records do not suggest anything that would reflect that his signs or symptoms began during [active] service."

In light of this evidentiary record, the Board referred the matter for a Veterans Health Administration (VHA) expert medical opinion.  In November 2010, a VA neurologist reviewed the matter.  The neurologist did not find that the episodes of neck pain and chest wall pain during service represented early signs of PD.  

The Board finds, upon review, that the VA neurologist's November 2010 opinion is the most probative evidence of record on this issue.  First, the VA neurologist's opinion is the only medical evidence of record directly addressing this issue with respect to the specific circumstances of the Veteran's case.  Moreover, the VA neurologist, in addition to being a VA physician, also identified himself as an Assistant Professor of Neurology at the University of California, San Francisco School of Medicine, Department of Neurology, which indicates his expertise in addressing the issue.  

Finally, the VA neurologist accurately reviewed the record and fully explained the basis for his opinion.  In particular, the VA neurologist explained that the Veteran's STRs in 1992 note clear muscle spasm at the right C3-4 levels and in the right trapezius, then the symptoms resolved, and Parkinsonian symptoms began to appear in 2002 or 2003.  The VA neurologist clarified that although symptoms of pain, numbness, and muscle soreness/rigidity can be the presenting symptoms of PD, the interval of 9 to 10 year in the Veteran's case was too long.  In other words, if the in-service complaints were truly manifestations of PD, the diagnosis would have been rendered much earlier.  In addition, according to the VA neurologist, when the presenting symptoms precede PD, they do not subsequently "vanish" for a matter of years.  Rather, they get progressively worse.  

The Veteran's attorney argued in March 2011 that the VHA expert's opinion was based on an inaccurate factual foundation.  Specifically, the attorney wrote that the Veteran's symptoms did not vanish for an extended period, as the VHA expert indicated.  Rather, the Veteran's symptoms continued increasingly and persistently after service.  However, the Board finds that the VHA expert relied on a history consistent with the more credible evidence of record.  In fact, for the reasons discussed in detail below, the lay evidence, which indicates a continuity of symptomatology, is not credible.  Thus, the probative value of the VHA expert's opinion is not diminished on this basis.  

In light of the clear and thoroughly explained conclusions, the Board finds that the VHA neurologist's November 2010 opinion is the most probative evidence of record addressing this issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The only evidence of record directly contradicting the VA neurologist's expert conclusion is the lay evidence.  The Board finds, however, that the lay evidence is neither credible nor probative.  

First, the lay evidence does not support a grant of service connection on the basis of continuity due to a lack of reliability, as noted above.  The Veteran's wife testified at the February 2007 Board hearing that she noticed the Veteran was "very, very active" until his return from the Persian Gulf War, after which he was very tired.  The Veteran credibly testified, by comparison, that his PD symptoms did not begin until several years after his service separation, which he variously identified as in 1992 or 1995.  In particular, he testified that he first sought treatment after service in approximately [1992 or] 1995 for hypertension, but did not otherwise seek treatment because he was "in good health [and] was fit."  Then, approximately three years after service, he first started "noticin[g] that he wasn't the same."  He clarified that in the year 2000, he started "feeling not normal."  He eventually went for treatment in 2003, when he was diagnosed with PD.  He reiterated that he separated from service in 1995, but "[a] few years later is when [he] started noticin[g] that [he] wasn't the same."  The VLJ requested clarification as to when his symptoms started after service and asked "that would've been maybe 1994 or so, '93, somewhere in that time-frame?"  The Veteran corrected the VLJ by responding "Well, sir, I think that was around '99/2000."  Later during the hearing, the VLJ again asked "[T]hen not too long after [service], still early to mid-90s, you started to notice some other things?"  The Veteran responded "Yes sir."  

In a February 2011 testimonial statement, the Veteran's wife wrote that the Veteran had neck pain and stiffness continuously since service.  In a separate statement also dated in February 2011, the Veteran wrote that he finished service in 1992 and had continued neck pain in 1993.  He went on to state that the pain was "unpredictable and completely random," but became worse and more frequent in 1995.  He underwent chiropractic treatment and was told at that time that he had muscle spasms.  (He clarified that the chiropractic treatment records are unavailable and could not be obtained.)  Then, in 1998 to 1999 his health began deteriorating, so he sought treatment where he was diagnosed with PD.  

This lay evidence, in summary, presents an inconsistent picture of the Veteran's post-service symptomatology.  At his February 2007 Board hearing, he specifically and repeatedly testified that his symptoms did not persist after service.  Likewise, the Veteran's wife identified his only post-service symptom as feeling more tired.  By comparison, the Veteran's wife now indicates, as shown in her March 2011 testimonial statement, that he had neck pain continuously since service separation.  This directly contradicts his Board hearing testimony, where he testified that he was "in good health [and] was fit" for several years after service until approximately 1999 or 2000.  It also slightly contradicts the Veteran's 2011 testimonial statement, which appears to indicate a post-service onset of symptoms in 1993, rather than full continuity from the time of discharge.

The Board finds that the testimony presented during the February 2007 Board hearing is more credible than the recent March 2011 statements of the Veteran's wife.  Especially persuasive, the evidentiary record contains a February 2004 VA treatment note (identified as an addendum) specifically noting the Veteran's assertion that he felt "his condition started after his war time and could be related."  Also, during his private admission in May 2003, it was noted that he had "similar symptoms in the past." Yet, during a neurology consultation at that time, it was noted that the Veteran had served in the Gulf War and was in the "registry," but was "thought to be okay at that time."  Likewise, the Veteran wrote in a September 2007 testimonial statement that his "health was relatively fine until I started suffering from hypertension around 1993 or 1994 [then f]rom the years 2000-2002, I began feeling overwhelm[ed]" by symptoms, such as mood swings, feeling confused, and tiredness.  Finally, in support of his May 2003 SSA disability claim, he wrote that his symptoms first started bothering him in May 2003.  

Again, the more recent testimonial statements dated in March 2011 are found to have reduced reliability.  In addition to being inconsistent with the prior evidence, they were specifically generated in response to the VHA expert's opinion, which tends to show that they are an ad hoc rationalization produced solely to rebut this unfavorable evidence.  This indicates personal motive for financial incentive rather than a candid presentation of the Veteran's post-service symptomatology.  

For these reasons, the Board finds that the testimonial lay statements indicating a continuity of symptomatology are not credible See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Therefore, this lay evidence is not probative evidence supporting a support a grant of service connection on the basis of continuity.  See 38 C.F.R. § 3.303(b).

Otherwise, the record contains the lay statements from the Veteran and his attorney indicating that the Veteran's post-service symptoms represent an early manifestation of the later-diagnosed PD.  The Board finds that their statements on this issue are not competent evidence.  The issue involves a question of medical etiology that extends beyond an immediately observable cause-and-effect relationship.  In fact, the issue involves an advanced medical subject concerning an internal physical process (the development of PD).  Neither the Veteran nor his attorney is shown to have medical training or credentials.  Moreover, the VA neurologist's November 2010 expert medical opinion establishes that PD symptoms do not "vanish" and then reappear several years later.  Accordingly, their lay statements on this issue are not competent to show that the Veteran's in-service symptoms represent an early manifestation of PD and are outweighed by the highly probative VHA expert opinion.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Also of record, the Veteran's attorney submitted a copy of the Parkinson's Disease Handbook, 2007.  The attorney also submitted excerpts from Parkinson's Disease: A Complete Guide for Patients and Families, 2006.  This literature identifies such symptoms as achiness and pain in the neck or limbs as early signs and symptoms of PD.  

Similarly, the Veteran's attorney submitted literature concerning Indocin (indomethican) and Robaxin (methocarbamol), which was prescribed during service.  This literature indicates that Robaxin is a skeletal muscle relaxant indicated as an adjunct in muscle spasms caused by acute, painful musculoskeletal condition.  Indocin is defined as an anti-inflammatory drug (NSAID) indicated for rheumatoid arthritis, osteoarthritis, and ankylosing spondylitis, with adverse reactions including parkinsonism.  

The Board finds that the journal evidence referenced above is not probative with regard to the instant claim because it does not address whether the Veteran's symptoms during service were an early manifestation of his PD.  See Sacks, 11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.  Moreover, the literature, contrary to the May 2010 contentions of the Veteran's attorney, does not show that his medication prescribed during service was used to treat Parkinson's disease.  Although the medication may be used to treat symptoms similar to PD symptoms, the highly probative November 2010 VA expert medical opinion establishes that the Veteran's symptoms during service were not presenting symptoms of PD.  Accordingly, the literature is too general and inconclusive, especially when considered in combination with the other evidence, to support the Veteran's claim.  

For these reasons, the Board finds that the weight of the evidence is against the Veteran's theory of entitlement that PD was first manifested during service.  

B.  Persian Gulf War Service

The Veteran also contends that his PD is due to environmental exposures related to his service in the Persian Gulf War.  He testified at his February 2007 Board hearing that he was exposed to radiation, burning fuels, and smoke from petroleum products that were on fire.  

The official service department records, including his DD Form 214, show that the Veteran served in Southwest Asia from December 15, 1990, to April 25, 1991.  The evidentiary record also includes a September 2005 letter from the Department of Defense informing the Veteran that he "might have been exposed to a very low level of chemical warfare agents sarin or cyclosarin released during demolitions at Khamisiyah."  

In light of this evidence, the Board finds that the Veteran as likely as not was exposed to toxic environmental agents during his service in the Persian Gulf War.  

The record otherwise contains conflicting findings as to whether the Veteran's PD is etiologically related to his environmental exposures in the Persian Gulf.  

Where there is conflicting medical evidence, in particular, the Board's duty is to assess the probative value of the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Here, the evidence supporting the Veteran's claim includes a private consultation report dated in May 2003.  At that time, the Veteran was undergoing in-patient treatment for his symptoms newly diagnosed as PD.  Pertinent on this issue, he was advised that he "should go back to the VA and tell them of his new symptoms, since he was at the Persian Gulf."  

Similarly, on follow-up at VA in August 2004, an Associate Chief of Neurology wrote an addendum to an outpatient treatment note listing the Veteran's history as "notable for" suspected sarin gas exposure, and using pyridostigmine for protection from nerve gas effect.  The assessment was Persian Gulf veteran with suspected nerve gas exposure now with approximately one year of history extrapyramidal syndrome with working diagnosis of PD.  Subsequently, at VA Neurology in June 2006, the assessment was "Parkinson symptoms.  Persian Gulf veteran (1991)."  

This evidence tends to support the Veteran's claim because it indicates that the consulting physicians found a potential relationship between the Veteran's PD and his Persian Gulf War service.  However, the probative value of these treatment records is limited because none of the treatment records express a clear or unequivocal opinion relating the Veteran's new PD symptoms to his Persian Gulf War service.  See id.

Also supporting his claim, VA Neurology notes from March 2004 and June 2004 show that the Veteran reported concerns that his PD may be secondary to toxin exposure during the Persian Gulf War.  The assessment during each consultation was atypical PD with "possible relation to toxin exposure in [the] Gulf War."  

Also supporting his claim, a February 2009 VA neurology follow-up note reports that the Veteran's early onset of PD with no family history was "quite uncommon, and therefore the possibility of an exposure should be considered."  The treatment note goes on to state that the Veteran "was apparently" in the Gulf War and "may have been exposed to a toxin" during his Gulf War service, and Persian Gulf War veterans "have a two-fold increased risk of developing ALS and also have increased risk of developing other neurologic disorders (e.g. the Haley syndromes).  It is a reasonable hypothesis, although not yet proven, that [the Veteran] might have his [PD] on the basis of a [G]ulf [W]ar exposure."  

The Board finds that the March 2004, June 2004, and February 2009 VA Neurology notes weigh in favor of the Veteran's claim.  Nonetheless, they have little probative weight because they are expressed in speculative language, which does not provide the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230.

In further support of his claim, the Veteran submitted numerous articles discussing research on the medical consequences of environmental exposures in the Persian Gulf War.  Of note, a September 14, 2000 news article, Researchers Find Large Piece of Gulf War Syndrome Puzzle, explains that a scientific study showed that brain damage in Persian Gulf War veterans may place them at risk for developing PD.  The article clarifies that the predicted PD epidemic "is only theoretical," and the researchers "speculate that the brain damage ... could have been caused by exposure to toxic substances in the environment, either from the nerve gas sarin" or other exposures.  The researchers, however, "are hampered by a chicken-and-egg problem."  (The Veteran submitted several similar articles addressing the same scientific study.) 

The Veteran also submitted excerpts from a report of the Research Advisory Committee on Gulf War Veterans - Scientific Progress in Understanding Gulf War Veterans' Illnesses, September 2004.  These excerpts show that "the Committee concludes that evidence supports a probable link between exposure to neurotoxins during the Gulf War . . . and the development of Gulf War veterans' illnesses."  Furthermore, "a growing body of evidence indicates that an important component of Gulf War veterans' illnesses is neurological in character."  

The Board finds that this evidence tends to support the Veteran's claim to the extent it shows a potential risk for Persian Gulf War veterans to develop neurological disorders, including PD.  The evidence, however, is not probative with specific regard to the appellant's claim, because it is too speculative, general, and inconclusive.  The central issue in this case is not whether Persian Gulf War veterans may be at an increased risk of developing PD.  Rather, the issue is whether the present Veteran's PD was caused by his Persian Gulf War service.  The news articles and research reports do not address this specific relationship.  Thus, this evidence has little probative value.  See Sacks, 11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.  

Also supporting his claim, the Veteran and his attorney have provided statements, such as in May 2010, indicating that the Veteran's environmental exposures during his Persian Gulf War at least as likely as not caused or contributed to his PD.  These statements, while credible, are not competent evidence on this question.  To the contrary, this question concerns an advanced medical issue, which is made clear by the fact that it is the subject of numerous scientific studies.  Thus, the lay statements on this issue are not competent to show that the Veteran's in-service environmental exposures are etiologically related to his PD.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In summary, the record contains some evidence supporting the Veteran's claim, but this favorable evidence has limited probative value, for the reasons discussed.  

Weighing against his claim, the Veteran underwent three VA examinations in September 2008, June 2009, and April 2010, respectively.  The three examinations were performed by the same VA examiner.  

In September 2008, the VA examiner concluded that the Veteran's PD was not caused by, a result of, or aggravated by his active service, to specifically include the in-service episodes of "possible" exposure to very low levels of chemical warfare agents, oil smoke, and radiation.  Further, according to the VA examiner, the Veteran showed no present objective indication of a qualifying chronic disability manifested by neurological symptoms other than PD.  The VA examiner specified that he based his opinion on review of the post-service VA medical records from 2006 to 2008, medical literature, and his own clinical experience as a neurologist.  The VA examiner then reasoned that the Veteran was diagnosed with PD in 2003, which was many years after his service separation, the etiology of PD is not known, and "certainly" there is nothing in the literature to support that possible exposure to very low levels of chemical warfare agents and oil smoke, and radiation leads to this illness.  

Next, in June 2009, the VA examiner, after again reviewing the Veteran's history, including specific post-service VA treatment notes, diagnosed PD, with no other neurological disorders.  With regard to the etiology of the disorder, the VA examiner opined that "it is less likely as not caused by or a result of" the Veteran's active service.  As in September 2008, the VA examiner explained that the medical records, medical literature, and the examiner's own clinical experience showed no definite exposure known, including low levels of chemical warfare, that has been established to lead to the development of PD.  Rather, according to the VA examiner, the disease was felt to have a multifactorial etiology with likely genetic and environmental determinants.  Furthermore, epidemiologic studies suggest that exposure to environmental metals or organic toxins may be associated with an increase risk of PD or an earlier age of onset.  But, according to the VA examiner, the multiple epidemiological studies have failed to find a probable etiology from an environmental standpoint, which "makes a nexus less likely as not."  Thus, the VA examiner further opined, "it is most likely" that the Veteran's early onset PD is from an unknown cause as is the usual situation from a non-genetic origin.  The VA examiner then clarified that the Veteran had no other neurologic diseases or diagnosis at that time, and that the Veteran's current symptoms could be attributed to his PD diagnosis.  

Finally, in April 2010, the same VA examiner again reviewed the pertinent VA treatment records and the Veteran's assertions regarding his symptoms history.  The VA examiner then confirmed the diagnosis of PD, and once more opined that the disorder is "less likely as not caused by or a result of [the Veteran's] service" to include "possible" environmental exposures.  The VA examiner again asserted that "there is no definite evidence in the literature" suggesting that chemical warfare agents and other environmental exposures are "etiological causes of" PD.  Further, according to the VA examiner, there is nothing in the Veteran's records suggesting anything that would reflect onset during service.  Likewise, the VA examiner reiterated that there are no other objective manifestations of a neurologic disorder not attributable to a known clinical diagnosis.  

The Board finds upon review that the VA examiner's three nearly identical opinions have some probative value weighing against the Veteran's claim.  The probative value of the VA examiner's opinions is somewhat reduced because he provided inconsistent opinions.  Specifically, the VA examiner in September 2008 wrote that "there is nothing in the literature" [emphasis added] supporting the Veteran's claim.  Then in June 2009 and April 2010, by comparison, the VA examiner concluded that "there is no definite evidence" [emphasis added] relating the Veteran's PD to his Persian Gulf War environmental exposures.  The Board points out that the later, June 2009 and April 2010 opinions qualify the earlier September 2008 opinion by indicating only that there was no "definite evidence" support the Veteran's claim.  This statement tends to indicate that there may be some evidence, although not definite, supporting a favorable conclusion.  The VA examiner did not adequately explain this discrepancy.  The VA examiner's opinions are otherwise highly probative, but this inconsistency reduces their probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of this evidentiary record, the Board referred the matter for an expert medical opinion.  As indicated above, a VA neurologist reviewed the Veteran's case in November 2010.  With regard to the present question, the VA neurologist concluded that the Veteran had PD, but no manifestations of any other neurologic disorder.  With regard to the etiology of the disorder, the VA neurologist explained that although VA had decided to grant service connection based on Agent Orange exposure, the odds ratio for exposures was less than 3.  The VA neurologist observed that to put this into perspective, smoking and drinking 2 cups of coffee per day have a similar effect in reducing the risk of PD.  If the same criteria are applied to chemical warfare agents, oil smoke and radiation, according to the VA neurologist, there is less evidence in the literature to support these exposures as being connected to PD.  The VA neurologist then commented that although the possibility that these agents contributed to the Veteran's PD development cannot be completely excluded, there is no data that these agents caused PD.  The VA neurologist then noted that results of genetic testing, which may help establish causation/correlation more clearly, were not found.  

On review, the Board finds that the VA neurologist's November 2010 opinion is highly probative.  Although he concluded that he could not "complete exclude the possibility" that the Veteran's in-service environmental exposures contributed to the development of his PD, this qualifying statement does not reduce the probative value of the otherwise unfavorable opinion.  To the contrary, this statement shows that the VA examiner fully considered all factors potentially favorable to the Veteran's claim, but nonetheless came to an unfavorable conclusion.  Accordingly, this statement tends to increase, rather than diminish, the probative weight of the VA neurologist's conclusions.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Similarly, the VA neurologist noted that he could not find genetic testing results in the record.  The Board finds that further development is not necessary in this regard because an overall reading of the opinion, when considered with the other evidence of record, indicates that this would have simply provided the VA neurologist with further unfavorable evidence.  See id. at 388-89 (holding that having inadequate factual information upon which to base a favorable opinion is an adequate rationale supporting a VA examiner's conclusions).  

For these reasons, the Board finds that the VA neurologist's November 2010 opinion is probative evidence weighing against the claim.    

In comparing the respective probative value of all the unfavorable and favorable evidence, the Board finds that the more probative evidence tends to weigh against the claim.  Dalton, 21 Vet. App. at 36; See Hayes, 5 Vet. App. at 69.  Thus, service connection is not warranted.  

The Veteran has also claimed service connection on a presumptive basis due to his Persian Gulf War service.  Service connection is not warranted on this basis, however, because the Veteran's neurologic symptomatology has been attributed to a known clinical diagnosis, PD.  The VA neurologist who provided an expert medical opinion in November 2010 specifically addressed this issue.  The VA neurologist concluded that the Veteran did not have any manifestations of a neurological disorder other than PD.  The VA neurologist's November 2010 opinion is consistent with the remaining evidence of record.  Therefore, service connection based on an undiagnosed illness is not available.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In conclusion, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for PD.  He has raised alternative theories of entitlement, but the weight of the most probative evidence shows that his PD is less likely than not related to his service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Parkinson's disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


